Exhibit 10

AMERICAN STANDARD COMPANIES INC.

DEFERRED COMPENSATION PLAN

(As Amended and Restated as of January 1, 2005, except where otherwise stated)

This document constitutes part of a Prospectus covering securities that have
been registered under the Securities Act of 1993.

Section 1. Purpose

The purpose of this American Standard Companies Inc. Deferred Compensation Plan
(the “Plan”), as amended as of January 1, 2004, is to provide a select group of
management or highly compensated employees of American Standard Companies Inc.
(the “Company”) and its subsidiaries and certain members of the Company’s Board
of Directors (the “Board”) with the opportunity to defer receipt of certain
compensation, and for the Company to defer payment of certain compensation to
such individuals, into future years. The Plan covers employees of the Company
and subsidiaries of the Company which, with the consent of the Company, elect to
participate in the Plan (the “Employer”). The Plan has been amended as of
January 1, 2005 to conform to Section 409A of the Internal Revenue Code
(“Section 409A”) for all amounts deferred on or after January 1, 2005 as defined
in Section 409A and applicable regulations (such amounts hereinafter referred to
as “Post-December 31, 2004 Deferrals”). All amounts deferred hereunder which are
not subject to Section 409A shall be referred to herein as “Pre-2005 Deferrals”.
The provisions in the Plan with respect to Post-December 31, 2004 Deferrals are
subject to the transition rules set forth in guidance from the Internal Revenue
Service (the “IRS”), including, without limitation, Notice 2005-1 and subsequent
notices issued by the IRS providing for transitional relief with respect to
Section 409A. The Company reserves the right to allow Participants to take
advantage of any such transitional relief with respect to their
Post-December 31, 2004 Deferrals.

Section 2. Eligibility

Each employee of the Employer who is a U.S. taxpayer and who either
(i) participates in the Company’s Long Term Incentive Compensation Plan or
(ii) is a district sales manager for the Trane Commercial Sales business is
eligible to participate in the Plan, (iii) effective July 7, 2006



--------------------------------------------------------------------------------

is a territory sales manager for the Trane Commercial Sales Business or
(iv) effective July 7, 2006, for compensation earned in 2007 and thereafter, is
a salary grade 14. In addition, all non-employee members of the Board are
Participants. All those who are eligible to participate in the Plan are
considered to be Participants. The Plan Administrator shall provide a copy of
the Plan to each Participant together with a form of letter which the
Participant may use to notify the Company of his or her election to defer
compensation under the Plan.

Section 3. Participation

a. Deferral Election. On or before the date chosen from time to time by the Plan
Administrator, a Participant may elect to defer receipt of certain forms of
compensation which, but for such election, would have been paid to him or her,
and to have such amounts credited, in whole or in part, to a memorandum account
credited with a fixed annual return (the “Interest Account”) and/or a memorandum
account deemed to be invested in notional Common Shares of the Company (the
“Stock Account”). A Participant may elect to defer up to (i) 50% of base pay,
(ii) 100% of payments under the Company’s Annual Incentive Plan, (iii) 100% of
payments under the Company’s Long Term Incentive Compensation Plan, (iv) 100% of
fees and retainers to be paid to members of the Company’s Board, and (v) 100% of
such other sources as are determined from time to time by the Plan
Administrator; provided, however, that the total amount deferred by a
Participant shall be limited in any calendar year, if necessary, to satisfy
Social Security Tax (including Medicare), income tax and employee benefit plan
withholding requirements as determined in the sole and absolute discretion of
the Plan Administrator.

b. Form and Duration of Deferral Election. A deferral election shall be made by
a Participant in the form of a written notice filed on a designated form with
the Plan Administrator (the “Deferral Election”). The Deferral Election shall
specify the amount being deferred under that election and how much, if any, of
the deferral amount is going to each of the Interest Account and the Stock
Account. The minimum amount that each Participant may defer under the Plan for
each year shall be $5,000 (or such other amount as the Plan Administrator shall
determine from time to time). For Pre-2005 Deferrals, any such election shall be
effective solely with respect to payments that would otherwise be made in the
calendar year following the year in which such election is filed, except that
with respect to individuals who first become

 

2



--------------------------------------------------------------------------------

Participants during a calendar year, such election shall apply to compensation
to be earned and paid in that calendar year. For Post-December 31, 2004
Deferrals that are not deferrals of performance based compensation based on
services provided over a period of at least twelve (12) months within the
meaning of Section 409A (hereinafter, “Performance Based Compensation”), any
deferral election with respect to compensation for services to be performed
during a taxable year must be made not later than the close of the preceding
taxable year or at such other times as provided under the regulations governing
Section 409A. For Post-December 31, 2004 Deferrals of Performance Based
Compensation, such deferral election may be made no later than six (6) months
before the end of the performance period to which the Performance Based
Compensation applies. Notwithstanding the foregoing, for Post-December 31, 2004
Deferrals by individuals who first become Participants during a calendar year,
elections to defer shall be made with respect to compensation for services to be
performed subsequent to the election within thirty (30) days after the date such
individual becomes a Participant. All deferral elections shall remain in effect
for future years until it is modified or revoked. Any revocation or modification
of a Deferral Election shall become effective only with respect to compensation
payable in the calendar year following receipt of such revocation or
modification by the Plan Administrator.

c. Renewal. A Participant who has revoked an election to participate in the Plan
may file a new election to defer compensation payable in the calendar year
following the year in which such election is filed, if the Participant continues
to meet the Plan’s eligibility criteria as are then in effect.

d. Discretionary Company Contributions; Change of Control. The Employer may from
time to time elect to make fully discretionary contributions (“Discretionary
Company Contributions”) to the Interest Accounts of some or all Participants, in
such amounts as it, in its sole discretion, elects. Such Discretionary Company
Contributions may be subject to a vesting schedule, as determined by the Plan
Administrator. Notwithstanding the vesting schedule, such amounts will become
fully vested upon the occurrence of a Change of Control, or upon the death or
disability (as defined below) of the Participant (while actively employed by the
Employer as an employee or member of the Board). “Change of Control” shall have
the same meaning as set forth in the American Standard Companies Inc. Stock
Incentive Plan, as amended, or any successor plan thereto.

 

3



--------------------------------------------------------------------------------

e. Matching Contributions. The Employer may from time to time elect to make
fully discretionary matching contributions (“Matching Contributions”) to the
Interest Accounts of some or all Participants, in such amounts as it, in its
sole discretion, elects. Such Matching Contributions shall be fully vested at
all times.

Section 4. Participant’s Accounts

a. Establishment of Account. The Company shall maintain an Interest Account and
a Stock Account for each Participant, and shall make additions to and
subtractions from such Accounts as provided in this Plan. For each amount
credited to the Interest Account, such Account shall note the date the amount
was credited to the Account, any interest accrued pursuant to this Section 4, as
well as the date that distribution is to commence. For each amount credited to
the Stock Account, the Account shall note the date the amount was credited to
the Account, the number of notional shares credited on such date, the Market
Value per Share used to determine the notional shares credited, as well as the
date distribution is to commence.

b. Interest Account. Compensation allocated to the Interest Account pursuant to
this Section 4 shall be credited to such Account as of the date such
compensation would otherwise have been paid to the Participant, and for Matching
Contributions and Discretionary Company Contributions, as of the date on which
such amounts are credited to the Interest Account. Any amounts credited to the
Interest Account shall earn interest on an annual basis at the Applicable
Interest Rate in effect for each calendar year, as defined below, which interest
shall be credited on the last business day of each calendar month.

The Applicable Interest Rate for amounts credited prior to January 1, 2002,
shall mean the percentage equal to the prime rate of interest in effect at Chase
Manhattan Bank (or any successor thereto) on the last business day of the
previous calendar year, plus one percent.

For amounts credited to the Interest Account after December 31, 2001, Applicable
Interest Rate shall mean the rate of interest to be determined by the Plan
Administrator from time to time.

c. Stock Account. Any compensation allocated to the Stock Account pursuant to
this Section 4 shall be deemed to be invested in a number of notional Common
Shares (including fractional shares) of the Company (the “Shares”) equal to the
quotient of (i) the dollar amount of

 

4



--------------------------------------------------------------------------------

such compensation divided by (ii) the Market Value Per Share (as defined below)
on the date the compensation being allocated to the Stock Account would
otherwise have been payable to the Participant. The Market Value Per Share on
any date shall mean the average of the high and low prices per share for a
Common Share of the Company as reported on the Consolidated Tape of the New York
Stock Exchange on such date. If such date is not a business day or if no sale
occurs on such date, Market Value Per Share shall be determined, in the manner
described above, as of the first preceding business day on which a sale occurs.

Whenever a dividend other than a dividend payable in the form of the
Corporation’s Common Shares is declared with respect to the Company’s Common
Shares, the number of Shares in the Participant’s Stock Account shall be
increased by the number of Shares determined by dividing (i) the product of
(A) the number of Shares in the Participant’s Stock Account on the related
dividend record date and (B) the amount of any cash dividend declared by the
Company on a Common Share (or, in the case of any dividend distributable in
property other than Common Shares, the per share value of such dividend, as
determined by the Company for purposes of income tax reporting) by (ii) the
Market Value Per Share on the related dividend payment date. In the case of any
dividend declared on the Company’s Common Shares which is payable in Common
Shares, the Participant’s Stock Account shall be increased by the number of
Shares equal to the product of (i) the number of Shares credited to the
Participant’s Stock Account on the related dividend record date and (ii) the
number of shares of Common Shares (including any fraction thereof) distributable
as a dividend on a Common Share.

In the event of any change in the number or kind of outstanding Common Shares by
reason of any recapitalization, reorganization, merger, consolidation, stock
split or any similar change affecting the Common Shares, other than a stock
dividend as provided above, the Administrator shall make an appropriate
adjustment in the number of Shares credited to each Participant’s Stock Account.

(d) Investment Elections for Deferrals and Other Contributions. At the time a
Participant elects to defer compensation pursuant to Section 3(a), the
Participant shall designate in writing the portion of such compensation, stated
as a whole percentage, to be credited to the Interest Account and the portion to
be credited to the Stock Account. Any compensation to be credited to either
Account shall be rounded to the nearest whole cent. If a Participant fails to

 

5



--------------------------------------------------------------------------------

designate how the deferrals and/or other contributions are to be allocated
between the two Accounts, 100% of such amounts shall be credited to the Interest
Account. Participants may not elect to transfer from the Interest Account to the
Stock Account, or vice versa. In addition, any Discretionary or Matching Company
Contributions shall be invested in the Interest Account.

Section 5. Distributions from the Accounts

a. Distribution Elections for Pre-2005 Deferrals. This Section 5.a applies to
Pre-2005 Deferrals only. At the time a Participant makes a Deferral Election
with respect to a particular calendar year, such Participant shall also file
with the Plan Administrator a written election (a “Distribution Election”) with
respect to the timing and manner of distribution of the aggregate amount, if
any, credited to the Interest Account and/or the Stock Account for that year’s
deferrals and matching contributions. In all cases, the Plan Administrator will
determine the time and form of distributions with respect to Discretionary
Company Contributions, if any. A Distribution Election shall specify that a
distribution for that year’s deferrals and Matching Contributions shall be made
in one of the following manners:

 

  (1) Distributions to be made upon termination of employment (as an employee of
the Employer or as a member of the Board) or disability. Disability, for this
purpose, shall mean the Participant’s permanent inability to perform each and
every duty of his or her occupation or position of employment due to illness or
injury as determined in the sole and absolute discretion of the Plan
Administrator. The normal form of distribution under this method will be
installments paid over 10 years, but the Participant may elect instead to be
paid in annual installments over a period of less than 10 years, or in the form
of a lump sum. Distributions under this methodology will commence the month
immediately following the month in which the Participant terminates employment
or becomes disabled; or

 

  (2)

Distributions commence either one, two, or three years following termination of
employment (as an employee of the Employer or as a member of the Board) or
Disability (as defined above). The normal form

 

6



--------------------------------------------------------------------------------

 

of distribution under this method will be installments paid over 10 years, but
the Participant may elect instead to be paid in annual installments over a
period of less than 10 years, or in the form of a lump sum. Distributions under
this methodology will commence in February of the selected calendar year; or

 

  (3) Distributions to be made at scheduled dates while still employed or while
still a member of the Board. Under this methodology, the Participant may elect
to defer receipt until a year which is at least two years following the calendar
year in which the deferrals or contributions are being made. The normal form of
distribution under this methodology will be a lump sum, but the Participant may
elect instead to be paid in installments over two, three, four or five years.
Distributions under this methodology will commence in February of the selected
calendar year. In the event that a Participant becomes disabled (as defined
above) or terminates employment (as an employee or a member of the Board) prior
to commencement of a scheduled withdrawal under this methodology, then such
withdrawal shall commence in the month immediately following such Disability or
termination of employment in the form selected by the Participant for in-service
distributions. In the event that a Participant becomes disabled (as defined
above) or terminates employment (as an employee or a member of the Board) after
commencement of a scheduled withdrawal under this methodology for a given year’s
deferrals and Matching Contributions, then that year’s deferrals and Matching
Contributions will continue to be distributed in the form selected.

b. Amendment of Distribution Election for Pre-2005 Deferrals. This Section 5.b
applies to Pre-2005 Deferrals only. A Participant may change a Distribution
Election applicable to a particular year’s deferrals and Matching Contributions
upon written notice filed with the Plan Administrator up to two times, subject
to the following limitations:

 

  (1) No election to change the method and/or timing of any distribution may
accelerate the time at which payment of amounts previously deferred would
otherwise have been paid;

 

7



--------------------------------------------------------------------------------

  (2) No election to change the method and/or timing of any distribution shall
be effective unless at least one full calendar year elapses between:

 

  (a) the date as of which such election is so filed, and

 

  (b) the date as of which a distribution would otherwise have commenced.

c. Distribution Elections for Post-December 31, 2004 Deferrals. This Section 5.c
applies to Post-December 31, 2004 Deferrals only. At the time a Participant
makes a Deferral Election with respect to a particular calendar year, such
Participant shall also file with the Plan Administrator a written election (a
“Distribution Election”) with respect to the timing and manner of distribution
of the aggregate amount, if any, credited to the Interest Account and/or the
Stock Account for that year’s deferrals and matching contributions. In all
cases, the Plan Administrator will determine the time and form of distributions
with respect to Discretionary Company Contributions, if any, provided that such
distributions shall be made in accordance with Section 409A. A Distribution
Election shall specify that a distribution for that year’s deferrals and
Matching Contributions shall be made in one of the following manners:

 

  (1)

Distributions to be made upon separation from service as such term is defined
under Section 409A and applicable regulations (hereinafter “Separation from
Service”) (as an employee of the Employer or as a member of the Board) or
disability. Disability, for this purpose, shall mean the Participant (i) is
unable to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months or (ii) is by reason of medically determinable physical or mental
impairment which can be expected to last for a continuous period of not less
than twelve (12) months, receiving income replacement benefits for a period of
not less than three (3) months under an accident and health plan covering

 

8



--------------------------------------------------------------------------------

 

employees of the Participants’ employer. The normal form of distribution under
this method will be installments paid over 10 years, but the Participant may
elect instead to be paid in annual installments over a period of less than 10
years, or in the form of a lump sum. Distributions under this methodology will
commence on the first day of the month immediately following the month in which
the Participant incurs a Separation from Service or becomes disabled, provided
that, distributions made upon Separation from Service to key employees as
defined under Section 416(i) of the Internal Revenue Code as amended
(hereinafter “Key Employees”) shall not commence until the date that is six
(6) months following Separation from Service; or

 

  (2) Distributions commence either one, two, three, four or five years
following Separation from Service (as an employee of the Employer or as a member
of the Board) or Disability (as defined above). The normal form of distribution
under this method will be installments paid over 10 years, but the Participant
may elect instead to be paid in annual installments over a period of less than
10 years, or in the form of a lump sum. Distributions under this methodology
will commence on February 1 of the selected calendar year; or

 

  (3)

Distributions to be made at scheduled dates while still employed or while still
a member of the Board. Under this methodology, the Participant may elect to
defer receipt until a year which is at least two years following the calendar
year in which the deferrals or contributions are being made. The normal form of
distribution under this methodology will be a lump sum, but the Participant may
elect instead to be paid in installments over two, three, four or five years.
Distributions under this methodology will commence on February 1 of the selected
calendar year. In the event that a Participant becomes disabled (as defined
above) or has a Separation from Service (as an employee or a member of the
Board) prior to commencement of a scheduled withdrawal under this methodology,
then

 

9



--------------------------------------------------------------------------------

 

such withdrawal shall commence on the first day of the month immediately
following such Disability or Separation from Service in the form selected by the
Participant for in-service distributions; provided that, distributions made upon
Separation from Service to key employees as defined under Section 416(i) of the
Internal Revenue Code as amended (hereinafter “Key Employees”) shall not
commence until the date that is six (6) months following such Separation from
Service. In the event that a Participant becomes disabled (as defined above) or
has a Separation from Service (as an employee or a member of the Board) after
commencement of a scheduled withdrawal under this methodology for a given year’s
deferrals and Matching Contributions, then any deferrals and Matching
Contributions distributable in such year and any subsequent year will continue
to be distributed in the form selected.

d. Amendment of Distribution Election for Post-December 31, 2004 Deferrals. This
Section 5.d applies to Post-December 31, 2004 Deferrals only. A Participant may
change a Distribution Election applicable to a particular year’s deferrals and
Matching Contributions upon written notice filed with the Plan Administrator up
to two times, subject to the following limitations:

 

  (1) Except as specifically provided under Section 409A and applicable
regulations, no election to change the method and/or timing of any distribution
may accelerate the time at which payment of amounts previously deferred would
otherwise have been paid;

 

  (2) No election to change the method and/or timing of any distribution shall
be effective unless at twelve (12) months elapses between the date of such
election and the date it takes effect;

 

  (3) Except for distributions that commence upon death or Disability or in the
case of a Hardship Distribution, the first payment with respect to which such
election is made must be deferred for a period of not less than five (5) years
from the date such payment would otherwise have been made;

 

10



--------------------------------------------------------------------------------

  (4) Any election amendment with respect to a deferral distribution described
in Section 5(c)(2) or 5(c)(3) may not be made less than 12 months prior to the
date of the first scheduled payment.

e. Payment upon Death. Notwithstanding anything else herein to the contrary, if
a Participant shall die before payment of all amounts credited to such
Participant’s Accounts have been completed, the total remaining balance in such
Accounts shall be paid in a single lump sum to the Participant’s designated
beneficiary or, if no beneficiary has been designated, to his or her estate,
thirty (30) days after the Plan Administrator receives notice of the
Participant’s death.

f. Valuation on Distribution. Distributions from the Stock Account shall be paid
in Common Shares, unless otherwise determined by the Plan Administrator in its
sole discretion. In the event of a distribution from the Stock Account to be
paid in Common Shares, the number of Common Shares payable shall be equal to the
number of whole Shares subject to such distribution. Any fractional Shares will
be settled in cash. The Stock Account will be valued for tax withholding
purposes, as well as all other purposes (including, but not limited to,
settlement of the Stock Account (in whole or in part) in cash), based on the
Market Value Per Share on the last business day of the calendar month prior to
the date as of which distribution is to be made. Distributions from the Interest
Account will be valued as of the last business day of the calendar month prior
to the date as of which distribution is to be made.

g. Interest Account Installment Payments. Where a Participant elects to receive
a distribution in annual installments, the amount of each installment payment
from the Interest Account shall be equal to the product of (i) the balance
credited to such Interest Account (which is subject to the particular
installment election) on the last business day of the calendar month prior to
the date as of which such payment is to be made, and (ii) a fraction, the
numerator of which is one (1) and the denominator of which is the total number
of installments remaining to be paid at that time.

h. Stock Account Installment Payments. Where a Participant elects to receive the
distribution in annual installments, the number of Shares subject to such annual
installment payment from the Stock Account shall be equal to the product of
(i) the number of Shares credited to such Stock Account on the date of such
payment which is subject to the particular

 

11



--------------------------------------------------------------------------------

installment election, and (ii) a fraction, the numerator of which is one (1) and
the denominator of which is the total number of installments remaining to be
paid at that time.

Section 6. Hardship and Unscheduled In-Service Distributions

a. Hardship Distributions. A Participant shall be permitted to elect a Hardship
Distribution from his or her vested Accounts at any time, subject to the
following. Discretionary Company Contributions are not available for a Hardship
Distribution, unless otherwise determined by the Plan Administrator in its sole
discretion. The election to take a Hardship Distribution shall be made by filing
a form provided by and filed with the Plan Administrator prior to the end of any
calendar month. The Plan Administrator shall determine whether the requested
distribution constitutes a Hardship Distribution as defined below. The amount
determined by the Plan Administrator as a Hardship Distribution shall be paid in
a single payment as soon as practicable after the end of the calendar month in
which the Hardship Distribution election is made and approved by the Plan
Administrator. If a Participant receives a Hardship Distribution, the
Participant will be ineligible to participate in the Plan for the balance of
that calendar year. The Plan Administrator will in its sole discretion determine
the Account or Accounts from which to debit the amount of the distribution.

For this purpose, Hardship Distribution shall mean a severe financial hardship
to the Participant resulting from a sudden and unexpected illness or accident of
the Participant or of his or her dependent (as defined in Section 152(a) of the
Internal Revenue Code of 1986, as amended), loss of a Participant’s property due
to casualty, or other similar or extraordinary and unforeseeable circumstances
arising as a result of events beyond the control of the Participant. The
circumstances that would constitute an unforeseeable emergency will depend upon
the facts of each case, but, in any case, a Hardship Distribution may not be
made to the extent that such hardship is or may be relieved (i) through
reimbursement or compensation by insurance or otherwise, or (ii) by liquidation
of the Participant’s assets, to the extent the liquidation of assets would not
itself cause severe financial hardship. In all instances, the Plan Administrator
will have sole discretion to determine whether a valid hardship exists for this
purpose. The amounts distributed pursuant to a Hardship Distribution shall not
exceed the amount necessary to satisfy the emergency plus amounts necessary to
pay taxes reasonably anticipated as a result of the distribution.

 

12



--------------------------------------------------------------------------------

b. Unscheduled In-Service Distributions. In no event shall this paragraph apply
to Post-December 31, 2004 Deferrals. A Participant shall be permitted to elect
an Unscheduled In-Service Distribution from his or her vested Accounts at any
time, subject to the following. Discretionary Company Contributions are not
available for an Unscheduled In-Service Distribution. The election to take an
Unscheduled In-Service Distribution shall be made by filing a form provided by
and filed with the Plan Administrator prior to the end of any calendar month.
The amount of the Unscheduled In-Service Distribution shall be the amount
selected by the Participant, up to a maximum of 90% of his vested Account
balance. The amount described herein shall be paid in a single payment as soon
as practicable after the end of the calendar month in which the Unscheduled
In-Service Distribution election is made. If a Participant requests an
Unscheduled In-Service Distribution of some or all of his or her vested Account,
such Participant shall permanently forfeit 10% of the gross amount to be
distributed from the Participant’s Account, and the Company shall have no
obligation to the Participant or his or her Beneficiary with respect to such
forfeited amount. If a Participant receives an Unscheduled In-Service
Distribution of either all or a part of his or her Account, then the Participant
will be ineligible to participate in the Plan for the balance of the calendar
year. The Plan Administrator will in its sole discretion determine the Account
or Accounts from which to debit the amount of the distribution.

Section 7. Designation of Beneficiaries A Participant may designate a
beneficiary or beneficiaries (which may be an entity other than a natural
person) to receive payments to be made following such Participant’s death. At
any time, and from time to time, any such designation may be changed or canceled
by the Participant without the consent of the beneficiary. Any such designation,
change or cancellation must be made by written notice filed with the Plan
Administrator. If a Participant designates more than one beneficiary, any
payments to such beneficiaries shall be made in equal amounts unless the
Participant has designated otherwise, in which case the payments shall be made
as designated by the Participant. If no beneficiary is named by the Participant,
or if a beneficiary has been designated and such

 

13



--------------------------------------------------------------------------------

designation has been canceled, payment shall be made to the Participant’s
estate. Notwithstanding the above, if a Participant has designated his or her
spouse as beneficiary, and subsequent to such designation becomes divorced from
such spouse, then the designation previously filed will be deemed revoked as to
such former spouse, unless specifically reaffirmed in writing by the Participant
subsequent to the date of divorce.

Section 8. Amendment and Termination The Board of Directors of the Company may
amend or terminate the Plan at any time; provided, however, that, no such
amendment or termination shall impair the rights of a Participant with respect
to amounts then credited to his Account under the Plan, and further provided,
however, that no amendment or termination may be effected with respect to a
Participant prior to the end of two years following a Change of Control, except
with the written consent of such an affected Participant.

Section 9. Administration The Plan shall be administered by a committee
appointed by the Board (the “Plan Administrator”). The initial members of the
committee are the Company’s Senior Vice President of Human Resources, the
individual responsible for the Company’s corporate compensation programs, the
Company’s Treasurer, and the Company’s executive compensation and employee
benefits counsel. In addition to such functions and responsibilities
specifically reserved to the Plan Administrator under the Plan, the Plan
Administrator shall have full power and authority, subject to the provisions of
the Plan, to construe and interpret and carry out the terms of the Plan, and to
exercise discretion where necessary or appropriate in the interpretation of the
Plan, and all decisions by the Plan Administrator shall be final and binding on
all affected parties. In addition to such powers, the Plan Administrator has the
authority to modify eligibility criteria for the Plan, to select or change
investment options under the Plan, to appoint and replace the trustee of the
grantor trust to be established hereunder, to establish rules and regulations
for efficient plan administration, to employ and rely upon advisers, and shall
have such other powers, duties and responsibilities as are customary for plans
such as the Plan, all as determined by the Plan Administrator. The Plan is
intended to be administered in a manner consistent with the requirements, where
applicable, of Section 409A of the Code. Where reasonably possible and
practicable, the Plan shall be administered in a manner to avoid the

 

14



--------------------------------------------------------------------------------

imposition on Participants of immediate tax recognition and additional taxes
pursuant to such Section 409A. Notwithstanding anything else contained herein to
the contrary, neither the Plan Administrator nor the Company shall be in breach
of its obligations hereunder, nor liable for any interest or other payments, if
the Company fails to make any payments hereunder on the stated date on which
such payment is due.

 

Section 10. Miscellaneous

a. Unfunded Plan. The Employer shall not be obligated to fund its liabilities
under the Plan, the Accounts established for each Participant electing deferment
shall not constitute a trust, and a Participant shall have no claim against the
Company or its assets other than as an unsecured general creditor. Without
limiting the generality of the foregoing, the Participant’s claim at any time
shall be for the amount credited to such Participant’s Accounts at such time.
Notwithstanding the foregoing, the Company will establish a grantor trust to
assist it in meeting its obligations hereunder, which grantor trust may be
funded by the Company at such levels as it determines from time to time;
provided, however, that in no event shall any Participant have any interest in
such trust or property other than that of an unsecured general creditor of the
Company. Notwithstanding the above, upon the occurrence of a Change of Control,
the Company will immediately contribute to such grantor trust such amounts of
cash and Company stock as are necessary to satisfy all claims for benefits under
the Plan, on an assumed termination basis at such date.

b. Non-Alienation. The right of a Participant to receive a distribution of the
value of such Participant’s Account payable pursuant to the Plan shall not be
subject to assignment, alienation, attachment, garnishment or other similar
process.

c. No Right to Continued Employment. Nothing in this Plan shall be construed to
give any Participant the right to continued employment by the Employer, nor
shall it limit the Employer’s ability to affect the terms and conditions of a
Participant’s employment with the Employer.

d. Governing Law. This Plan and all rights and obligations hereunder shall be
construed in accordance with and governed by the laws of the State of Delaware,
to the extent such laws are not superseded by federal law. The Plan is intended
to be a nonqualified deferred

 

15



--------------------------------------------------------------------------------

compensation plan maintained for a select group of management or highly
compensated individuals. As such, it is generally subject to Title I of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”). While
ERISA generally applies to the Plan, Parts 2 (Participation and Vesting), 3
(Funding), and 4 (Fiduciary Responsibility) of Title I of ERISA do not apply.
Part 5 (Administration and Enforcement) applies, and the Part 1 (Reporting and
Disclosure) requirements apply to the Plan, but only on a limited basis.

e. Withholding. The Company may withhold from any amounts payable hereunder,
whether in cash or shares, such federal, state or local taxes as may be deemed
required to be withheld pursuant to applicable law or regulations.

f. Compliance. A Participant shall have no right to receive payment (in any
form) with respect to his or her Accounts until legal and contractual
obligations of the Employer relating to the making of such payments shall have
been complied with in full. In addition, the Plan Administrator shall impose
such restrictions, limitations, rules and regulations as it may deem advisable
in order to comply with the applicable federal securities laws, the requirements
of the New York Stock Exchange or any other applicable stock exchange or
automated quotation system, any applicable state securities laws, any provision
of the Company’s Certificate of Incorporation or Bylaws, or any other law,
regulation, rule, or binding contract to which the Company or the Employer is
subject.

 

Adopted pursuant to duly authorized resolution
by the Board of Directors of the Company
on July 7, 2006 American Standard Companies Inc. By:   /s/ Mary Elizabeth
Gustafsson   Mary Elizabeth Gustafsson   Senior Vice President, General Counsel
& Secretary

 

16